            Case 1:20-cv-05615-KPF Document 68 Filed 12/11/20 Page 1 of 3



MEMO ENDORSED
                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK


    ARKANSAS TEACHER RETIREMENT SYSTEM,
                                                                No. 20 Civ. 5615 (KPF)
            Plaintiff,

                     V.

    ALLIA Z GLOBAL INVESTORS U.S. LLC, et al.,

            Defendants.


         STIPULATION AND [PROPOSED] ORDER CONCERNING VOLUNTARY
       DISMISSAL PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 41{a)(l)

           WH EREAS, the Court entered C ivil Case Management Plan # l (the "CMP") on

   December 7, 2020 (ECF        o. 65), which provided for the voluntary dismissal and tolling of claims

   against certain Defendants.

                 OW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED:

            1.       Pursuant to Fede ral Rule of Civil Procedure 41 (a)(l), Plaintiff Arkansas Teacher

   Retirement System ("Plaintiff'), by and through its undersigned counsel, hereby voluntarily

   dismisses all claims against Defendants Allianz Global Investors U.S. Holdings LLC, Allianz SE,

   Allianz Asset Management GmbH, Allianz of America, Inc., Allianz Asset Management of

   America Holdings Inc., Allianz Asset Management of America LLC, Allianz Asset Management

   of America LP, and PFP Holdings Inc. (collectively, the "Affiliate Defendants," and together with

    Plaintiff, the "Parties") without prejudice to their inclusion at a later time.

            2.       The Patties agree that, to the extent permitted by applicable law, any statute of

    limitations, statute of re pose, or other time-related defenses or claims shall be tolled as to the

    Affiliate Defendants as if the claims were filed on July 20, 2020, the filing date of the Complaint
         Case 1:20-cv-05615-KPF Document 68 Filed 12/11/20 Page 2 of 3




(ECF No. 1) until December 7, 2021 , one year from the date of entry of the CMP entered by the

Court on December 7, 2020 (ECF No. 65) (the ·Tolling Period").

         3.          The Parties shall meet and confer no later than 30 days prior to the end of the

Tolling Period to discuss extending the Tolling Period on mutual consent.

         4.          The Affiliate Defendants agree that they will not oppose an amendment under

Federal Rule of Civil Procedure 15 asserting claims against the Affiliate Defendants as defendants

or including any allegations relating to the Affiliate Defendants. The Affiliate Defendants reserve

all of their rights and defenses in the event an amended complaint asserting such claims is filed,

including the right to move to dismiss the complaint.

         5.          The voluntary dismissal of the Affiliate Defendants is further subject to the

provisions for tolling of these dismissed claims and other terms and conditions set forth m

Paragraph 4 of the CMP.


Dated:        December 10, 2020                   Respectfully submitted,
                          \J
                •:
                                                         HJ. /7_, f{_ ~            '
 BERNSTEIN LITOWITZ BERGER                               ~              uffra, Jr. ~
   & GROSSMANN LLP                                           Stephanie G. Wheeler
 Hannah Ross                                                 Kathleen Suzanne McArthur
 Avi Josefson                                                Ann-Elizabeth Ostrager
 James Harrod                                                Hilary M. Williams
 Michael Blatchley                                           SULLIVAN & CROMWELL LLP
 1251 A venue of the Americas                                125 Broad Street
   ew York, Y l 0020                                         New York, New York I0004-2468
 Telephone: (212) 554- 1400                                  Telephone: (2 12) 558-4000
 Facsimi le: (212) 554-1444                                  Facsimile: (212) 558-3588
 Hannah@ blbglaw.com                                         giuffrar@sullcrom.com
 Avi@blbglaw.com                                             wheelers@sullcrom.com
 Jim. Harrod@blbglaw.com                                     mcarthurk@sullcrom.com
 MichaelB@ blbglaw.com                                       ostragerae@su l lcrom .com
                                                             williamsh@sullcrom.com

                                                             Counsel for the Affiliate Defendants



                                                     2
       Case 1:20-cv-05615-KPF Document 68 Filed 12/11/20 Page 3 of 3




 KAPLAN FOX & KILSHEIMER LLP
Frederic S. Fox
Donald R. Hall
Melinda CampbeJl
Aaron Schwartz
850 Third Avenue, 14th Floor
New York, NY 10022
Telephone: (212) 687-1980
Facsimile: (212) 687-7714
ffox@kaplanfox.com
dhall@kaplanfox.com
mcampbell@kaplanfox.com
aschwartz@kaplanfox.com

 Co-Counsel for PlaintiffArkansas Teacher
Retirement System

                                               11
IT IS SO ORDERED at New York, New York on this __ day of December
                                                          _ __ _, 2020.

                                            SO ORDERED:



                                            Katherine Polk Failla
                                            United States District Judge




                                            3
